


Exhibit 10.1

 

Execution Copy

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”), is entered into
on this 19th day of November, 2008, by and among New York & Company, Inc.
(f/k/a/ NY & Co. Group, Inc.), a Delaware corporation (“Holdings”), Lerner New
York, Inc., a Delaware corporation (“Lerner,” and, together with Holdings, the
“Companies”), and Ronald Ristau (“Executive”).

 


WHEREAS, THE PARTIES ARE PARTY TO THE SECOND AMENDED AND RESTATED EMPLOYMENT
AGREEMENT, DATED AS OF AUGUST 25, 2004, AS AMENDED BY AMENDMENT NO. 1 TO THE
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT, DATED AS OF DECEMBER 22, 2006,
BY AND AMONG THE COMPANIES AND EXECUTIVE, AND AS FURTHER AMENDED BY AMENDMENT
NO. 2 TO THE SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT, DATED AS OF
APRIL 10, 2008, BY AND AMONG THE COMPANIES AND EXECUTIVE (THE “EMPLOYMENT
AGREEMENT”);


 

WHEREAS, Executive’s employment with the Companies has terminated as of
October 24, 2008 (the “Separation Date”); and

 

WHEREAS, Executive and the Companies would like to formalize their agreement
regarding the termination of their relationships.

 

NOW, THEREFORE, in consideration of the payments due Executive under the
Employment Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Termination.  Executive and the Companies agree that Executive’s
employment with the Companies and their direct and indirect Subsidiaries (as
defined in Section 16 of the Employment Agreement) ceased as of the close of
business on the Separation Date.  Executive and the Companies further agree
that, in accordance with the provisions of Section 21 of the Employment
Agreement, any requirement under the Employment Agreement in respect of any
written notice of termination shall be deemed waived.  In connection therewith,
the Companies acknowledge (i) having received, as of the Separation Date,
written notice of Executive’s resignation (the “Resignation Letter”) from each
of Executive’s positions as an officer, director or manager of Holdings or any
of its Subsidiaries, including Executive’s positions as President and Chief
Financial Officer of Holdings and Lerner as well as Executive’s position as a
member of the Board of Directors of Holdings and (ii) that the receipt of such
Resignation Letter will have fully discharged the Executive of any
responsibilities to the Companies under Section 22 of the Employment Agreement.

 

2.             Acceptance of Agreement; Revocation.  This Agreement was received
by Executive on November 19, 2008.  Executive may accept this Agreement by
returning a signed original to Lerner or to Holdings at any time before
December 11, 2008.  This Agreement shall be withdrawn if not accepted as
provided in the previous sentence on or before December 10, 2008.  Executive
shall have seven days after signing this Agreement to revoke it by delivering
written

 

--------------------------------------------------------------------------------


 

confirmation of revocation to Lerner or to Holdings within such seven day
period.  This Agreement will not become effective until the revocation period
has expired without revocation of this Agreement by Executive (the “Effective
Date”); provided that revocation of this Agreement shall not affect the
resignation of Executive in Section 1 above.

 

3.             Separation Benefits.  Subject to (i) the execution and delivery
of this Agreement, and the expiration of the applicable revocation period
without this Agreement being revoked by Executive, in each case by December 11,
2008, and in full discharge of all obligations owed to Executive by the
Companies and their Subsidiaries under the Employment Agreement, and
(ii) continued observance by Executive in all material respects of the covenants
contained in Section 11 of the Employment Agreement (as modified herein),
Executive shall be entitled to the following benefits:

 

(a)           On or before November 30, 2008, and without regard to whether
Executive complies with Section 2 of this Agreement, Holdings shall pay
Executive (i) the Accrued Compensation (as defined in Section 9(a) of the
Employment Agreement, without regard to clause (iii) thereof), which shall
include three days of unused paid time off and (ii) reimbursement in accordance
with Section 7(b) of all expenses reasonably incurred by Executive in connection
with the performance of his duties under the Employment Agreement or for
promoting, pursuing or otherwise furthering the business or interests of
Holdings or its Subsidiaries incurred through the Separation Date and presented
to Holdings for reimbursement.

 

(b)           Holdings shall pay Executive a Bonus (as defined in
Section 4(a) of the Employment Agreement) in an amount equal to (i) the product
of (A) Fall Bonus (as defined in Section 4(b) of the Employment Agreement) that
would otherwise have been payable to Executive for the period ending on
January 31, 2009, (had Executive continued to be an employee of Holdings through
the end of such period) determined based on the actual performance of the
Companies and their Subsidiaries through such date and (B) 50% (the “Pro Rata
Fall Bonus”) and (ii) the product of (A) Full Year Bonus (as defined in
Section 4(b) of the Employment Agreement) that would otherwise have been payable
to Executive for the period ending January 31, 2009, (had Executive continued to
be an employee of Holdings through the end of such period) determined based on
the actual performance of the Companies and their Subsidiaries through such date
and (B) 75% (the “Pro Rata Full Year Bonus”).  If such bonuses become due, the
Pro Rata Fall Bonus and Pro Rata Full Year Bonus shall each be paid to Executive
when similar fall and annual bonuses, respectively, are paid to Lerner’s
employees generally, but in any event, on or after April 24, 2009 and prior to
May 8, 2009.

 

(c)           As consideration for the continued observance by Executive in all
material respects of the covenants contained in Section 11(b) of the Employment
Agreement (as modified herein), Holdings shall continue Executive’s Base Salary
(as defined in Section 3 of the Employment Agreement) of $600,000 from the date
immediately following the Separation Date to the second anniversary of the
Separation Date (the “Salary Continuation Period”).  Payments during the Salary
Continuation Period (the “Salary Continuation Payments”) shall be made on a
weekly basis, the gross amount of each such weekly payment being $11,538.46,
with the first such payment being made on the first day of the seventh month
following the Separation Date in respect of the Salary Continuation Payments
that otherwise would have been made to Executive during the period

 

2

--------------------------------------------------------------------------------


 

beginning on the first day of the Salary Continuation Period and ending on
April 24, 2009.  Payments following this initial payment shall be made on a
weekly basis, the gross amount of each such weekly payment being $11,538.46,
through the duration of the Salary Continuation Period.

 

(d)           As consideration for the continued observance by Executive in all
material respects of the covenants contained in Section 11(b) of the Employment
Agreement (as modified herein), Holdings shall pay Executive an amount equal to
(i) Executive’s Spring Target Bonus ($157,500) (as defined in Section 4(b) of
the Employment Agreement) for the six-month period commencing on each of
February 1, 2009 and January 31, 2010, with each such payment to be made at the
time Spring Target Bonuses are paid to other executives, but in any event prior
to August 31, 2009 (in the case of the first payment) and on or after January 1,
2010, but in any event prior to August 31, 2010 (in the case of the second
payment), (ii) Executive’s Fall Target Bonus ($202,500) (as defined in
Section 4(b) of the Employment Agreement) for the six-month period commencing on
each of August 2, 2009 and August 1, 2010, with each such payment to be made at
the time Fall Target Bonuses are paid to other executives, but in any event on
or after January 1, 2010 and prior to March 31, 2010 (in the case of the first
payment) and on or after January 1, 2011 and prior to March 31, 2011 (in the
case of the second payment), and (iii) Executive’s Full-Year Target Bonus
($90,000) (as defined in Section 4(b) of the Employment Agreement) for the
twelve-month period commencing on each of February 1, 2009 and January 31, 2010,
with each such payment to be made at the time Full-Year Target Bonuses are paid
to other executives, but in any event on or after January 1, 2010 and prior to
March 31, 2010 (in the case of the first payment) and on or after January 1,
2011 and prior to March 31, 2011 (in the case of the second payment).  No
payment under this Section 3(d) shall be made prior to April 24, 2009.

 

(e)           Holdings shall take such actions as may be necessary to
immediately vest Executive’s unvested stock option or other unvested long-term
incentive awards that, by their terms, would have vested during the calendar
year in which Executive’s employment was terminated.  Since there are no
unvested stock options or long-term incentive awards held by Executive that, by
their terms, vest during 2008, Executive is not entitled to additional vesting
of any outstanding equity awards and all equity awards held by or through
Executive shall continue to be subject to the terms and conditions applicable to
such equity awards.

 

(f)            During the Salary Continuation Period, Holdings shall, at its
expense, provide to Executive and Executive’s covered dependents medical and
dental benefits substantially similar in the aggregate to those provided to
Executive and Executive’s covered dependents immediately prior to the Separation
Date, including benefits provided under the New York & Company Executive Medical
Plan (the “Executive Medical Plan”).  Holdings shall (i) provide Executive with
a monthly cash reimbursement equal to the total monthly premium payment
(employee and employer portion) paid for coverage of Executive and Executive’s
covered dependents, such payment to be made within one month of Executive’s
payment of the applicable premium, and (ii) provide a monthly cash reimbursement
to Executive of amounts not covered under such continued medical coverage, to
the extent permitted by the Executive Medical Plan, such monthly reimbursement
to be made as soon as administratively practicable after submission of the
documents required for reimbursement.  The amount of expenses eligible for
reimbursement under this Section 4(f) during one taxable year of the Executive
shall not affect the expenses eligible for reimbursement in any other taxable
year of the Executive.  The Executive’s right to reimbursement under this
Section 4(f) shall not be subject to

 

3

--------------------------------------------------------------------------------


 

liquidation or exchange for another benefit.  Notwithstanding the foregoing
provisions of this Section 4(f), Holdings’ obligation with respect to coverage
under this Section 4(f) shall be eliminated to the extent that Executive or
Executive’s covered dependents, as applicable, obtain, during the Salary
Continuation Period, equivalent or substantially similar benefits pursuant to a
subsequent employer’s benefit plans.  Holdings hereby acknowledges and agrees
that Executive’s termination of employment with the Companies as of the
Separation Date shall not be treated as a “qualifying event” within the meaning
of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and that, upon the cessation of coverage under this Section 4(f),
Executive and Executive’s covered dependents shall have all rights to which they
are entitled under COBRA.  Thereafter, Holdings’ obligation with respect to such
coverage shall be eliminated to the extent that such coverage terminates in
accordance with COBRA.

 

(g)           Holdings will provide Executive with Holdings’ executive level
outplacement services through Lee Hecht Harrison; provided that Executive begins
using such service no later than January 31, 2009.

 

(h)           Holdings shall cause its legal counsel to render any number of
opinions (but not more than two opinions in any 45 day period and not more than
15 opinions in the aggregate) to its transfer agent to permit the sale of
Executive’s shares of Holdings common stock pursuant to Rule 144 under the
Securities Act of 1933, as amended, within ten business days of receiving all
documentation reasonably requested from Executive, including any certificates
from third parties, as being necessary for legal counsel to render such
opinions.  Holdings or its counsel shall provide appropriate instruction to
Executive regarding documentation necessary in order to render such opinions.

 

(i)            Holdings shall, at its expense, assist Executive in compliance
with Executive’s obligations under Section 16(a) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including, but not limited to,
preparation and filing of any Forms 4 required to be filed by Executive;
provided, however, that Executive shall provide Holdings with appropriate notice
of any transactions required to reported under Section 16(a) of the Exchange
Act, either prior to the time such transactions are effected or
contemporaneously with such transactions if prior notice is impractical, so that
Holdings will have adequate time to prepare any necessary filings on a timely
basis.

 

(j)            Each weekly or monthly installment payment made pursuant to this
Section 3 shall be treated by the Companies and Executive as a separate payment
for all purposes of the Final Treasury Regulations under Section 409A (“409A”)
issued on April 17, 2007 (the “Regulations”).

 

(k)           For purposes of determining whether Executive has incurred a
“separation from service” under the Regulations, the Companies agree that the
“default rule” should be applied for purposes of defining “service recipient”
and “employer” under the Regulations.

 

(l)            The parties acknowledge and agree that Executive is not entitled
to any further payment under the Employment Agreement, including Section 9
thereof, and that any of the Companies’ payment obligations contained in the
Employment Agreement (other than those set forth in Section 23 of the Employment
Agreement) shall become null and void upon the Effective Date.

 

4

--------------------------------------------------------------------------------


 

(m)          Notwithstanding anything in this Agreement to the contrary, Lerner
shall be jointly and severally liable for the obligations to Executive under
this Agreement, including, but not limited to, the obligations of Holdings under
Section 3 of this Agreement.

 

(n)           In the event of Executive’s death prior to the end of the Salary
Continuation Period, Holdings shall pay to Executive’s estate, or as may be
directed by the legal representatives of such estate, the benefits due pursuant
to (a)-(f) of this Section 3, at the time and in the same form that such
payments are due to the Executive thereunder.

 

(o)           Section 11(b) of the Employment Agreement is hereby modified so
that only Competitive Activity for any of the entities listed on Exhibit A
hereto, including their Subsidiaries and successors and assigns by reason of
merger, consolidation, reorganization or otherwise, will be considered
restricted by such Section 11(b) of the Employment Agreement.

 


4.             UNCONDITIONAL AND FULL GENERAL RELEASE OF ALL CLAIMS.  EXECUTIVE
ON HIS BEHALF AND ON BEHALF OF HIS AGENTS, HEIRS, ADMINISTRATORS, EXECUTORS,
ATTORNEYS AND ASSIGNS, AND ANYONE ACTING OR CLAIMING ON EACH OF THEIR RESPECTIVE
BEHALVES, HEREBY COVENANTS NEVER TO SUE, RELEASES, WAIVES, ACQUITS, AND FOREVER
DISCHARGES THE COMPANIES, THEIR DIVISIONS, SUBSIDIARIES, AFFILIATES, PARENTS,
MEMBERS, RELATED ENTITIES, AND THEIR RESPECTIVE PAST OR PRESENT EMPLOYEES,
OFFICERS, DIRECTORS, STOCKHOLDERS, PARTNERS, INVESTORS, EXECUTIVES, MANAGERS,
AGENTS, ATTORNEYS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS, AND ANYONE ACTING ON
THEIR JOINT OR SEVERAL BEHALF (COLLECTIVELY, THE “RELEASEES”), FROM ANY AND ALL
CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS, DAMAGES, SUITS IN EQUITY, COSTS,
EXPENSES, LIABILITIES, OR OTHER LOSSES, OF ANY KIND WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, WHICH EXIST OR MAY EXIST FROM THE BEGINNING OF TIME UP TO AND INCLUDING
THE DATE OF EXECUTIVE’S EXECUTION OF THIS AGREEMENT OR WHICH IN ANY WAY ARISE
FROM, GROW OUT OF, OR ARE RELATED TO EVENTS OR CIRCUMSTANCES THAT OCCURRED ON OR
PRIOR TO THE DATE OF EXECUTIVE’S EXECUTION OF THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO ANY MATTER RELATED TO EXECUTIVE’S EMPLOYMENT WITH THE COMPANIES AND
THEIR SUBSIDIARIES OR THE TERMINATION THEREOF.  BY WAY OF EXAMPLE ONLY AND
WITHOUT LIMITING THE IMMEDIATELY PRECEDING SENTENCE, AS USED HEREIN THE TERMS
“CLAIMS,” “CAUSES OF ACTION” AND “DEMANDS” SHALL INCLUDE, AND EXECUTIVE AGREES
THAT NEITHER EXECUTIVE NOR EXECUTIVE’S REPRESENTATIVE(S) SHALL FILE, OR CAUSE TO
BE FILED, A CHARGE, COMPLAINT, LAWSUIT, OR ANY OTHER CLAIM AGAINST THE RELEASEES
WITH RESPECT TO, (A) ANY FEDERAL, STATE, OR LOCAL EMPLOYMENT LAW OR STATUTE,
INCLUDING, BUT NOT LIMITED TO TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
AMENDED, THE CIVIL RIGHTS ACT OF 1991, THE AMERICANS WITH DISABILITIES ACT, THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED (INCLUDING THE OLDER
WORKERS BENEFIT PROTECTION ACT), THE FAMILY AND MEDICAL LEAVE ACT OF 1993, THE
WORKER ADJUSTMENT RETRAINING AND NOTIFICATION ACT OR THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT, OR (B) ANY CLAIM BASED ON THE EXISTENCE OR BREACH OF ORAL
OR WRITTEN CONTRACTS OF EMPLOYMENT, THE NEGLIGENCE OF ANY RELEASEE, NEGLIGENT OR
INTENTIONAL MISREPRESENTATIONS, PROMISSORY ESTOPPEL, INTERFERENCE WITH CONTRACT
OR EMPLOYMENT, DEFAMATION OR DAMAGE TO BUSINESS OR PERSONAL REPUTATION, ASSAULT
AND BATTERY, NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS, UNLAWFUL
DISCHARGE IN VIOLATION OF PUBLIC POLICY, DISCRIMINATION, RETALIATION, WRONGFUL
DISCHARGE, SEXUAL HARASSMENT, WHISTLEBLOWING, BREACH OF IMPLIED COVENANT OF GOOD
FAITH, FRAUD, STOCK FRAUD, EQUITY, TORT, INTELLECTUAL PROPERTY, PERSONAL INJURY,
SPOLIATION OF EVIDENCE, WAGE AND HOUR LAW, STATUTE OR COMMON LAW, CLAIMS FOR
SEVERANCE PAY, CLAIMS RELATED TO EQUITY COMPENSATION AND/OR FRINGE BENEFITS,
CLAIMS FOR ATTORNEYS’ FEES, VACATION PAY, DEBTS, ACCOUNTS, COMPENSATORY DAMAGES,
PUNITIVE OR EXEMPLARY DAMAGES OR LIQUIDATED DAMAGES.  NOTWITHSTANDING THE
FOREGOING, EXECUTIVE SHALL NOT BE DEEMED TO HAVE RELEASED ANY OF THE FOLLOWING

 

5

--------------------------------------------------------------------------------



 


CLAIMS: (I) CLAIMS FOR INDEMNITY OR CONTRIBUTION OR CLAIMS FOR COVERAGE UNDER
ANY D&O INSURANCE POLICIES MAINTAINED BY THE COMPANIES OR THEIR SUBSIDIARIES, IN
EACH CASE, IN RESPECT OF CLAIMS ASSERTED AGAINST EXECUTIVE IN HIS CAPACITY AS AN
EMPLOYEE, DIRECTOR OR OFFICER OF THE COMPANIES OR THEIR SUBSIDIARIES,
(II) CLAIMS FOR VESTED RETIREMENT BENEFITS OR CONTINUED WELFARE COVERAGE
PURSUANT TO COBRA, (III) CLAIMS BASED ON EVENTS OCCURRING AFTER THIS AGREEMENT
IS EXECUTED BY EXECUTIVE OR (IV) PAYMENTS REQUIRED TO BE MADE UNDER THIS
AGREEMENT .  EXCEPT AS PROVIDED HEREIN AND SECTION 23 OF THE EMPLOYMENT
AGREEMENT (WHICH SHALL APPLY IN ACCORDANCE WITH ITS TERMS), EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE COMPANIES AND THEIR SUBSIDIARIES HAVE NO
FURTHER OBLIGATIONS OR COMMITMENTS TO EXECUTIVE UNDER THE EMPLOYMENT AGREEMENT.


 


5.             CONTINUING COVENANTS.  IN CONSIDERATION OF HOLDINGS’ PROMISE TO
PROVIDE THE BENEFITS SET FORTH IN SECTION 3(B)-3(I), EXECUTIVE HEREBY AGREES TO
COMPLY WITH AND BE SUBJECT TO SECTION 11 OF THE EMPLOYMENT AGREEMENT (AS
MODIFIED HEREIN) AND THAT SECTION 11(E) OF THE EMPLOYMENT AGREEMENT SHALL APPLY
TO ANY VIOLATION OF THIS SECTION 5 OR SECTION 11 OF THE EMPLOYMENT AGREEMENT (AS
MODIFIED HEREIN).  EXECUTIVE HEREBY ACKNOWLEDGES THAT THE ENFORCEMENT OF THE
PROVISIONS OF THIS SECTION 5 AND SECTION 11 OF THE EMPLOYMENT AGREEMENT (AS
MODIFIED HEREIN) MAY POTENTIALLY INTERFERE WITH EXECUTIVE’S ABILITY TO PURSUE A
PROPER LIVELIHOOD.  EXECUTIVE RECOGNIZES AND AGREES THAT THE ENFORCEMENT OF THIS
AGREEMENT IS NECESSARY TO ENSURE THE PRESERVATION, PROTECTION AND CONTINUITY OF
THE BUSINESS, TRADE SECRETS AND GOODWILL OF HOLDINGS AND LERNER.  EXECUTIVE
AGREES THAT, DUE TO THE PROPRIETARY NATURE OF HOLDINGS’ BUSINESS, THE
RESTRICTIONS SET FORTH IN THIS AGREEMENT ARE REASONABLE AS TO TIME AND SCOPE. 
EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING THIS AGREEMENT AND THAT HE HAS DONE SO OR, AFTER
CAREFUL READING AND CONSIDERATION, HE HAS CHOSEN NOT TO DO SO OF HIS OWN
VOLITION.


 


6.             FUTURE COOPERATION.


 


(A)  EXECUTIVE AGREES TO FULLY AND COMPLETELY COOPERATE WITH THE COMPANIES,
THEIR ADVISORS, AND THEIR LEGAL COUNSEL WITH RESPECT TO ANY LITIGATION THAT IS
PENDING AGAINST EITHER OR BOTH OF THE COMPANIES AND ANY CLAIM OR ACTION THAT MAY
BE FILED AGAINST EITHER OR BOTH OF THE COMPANIES IN THE FUTURE, IN EACH CASE, TO
THE EXTENT EXECUTIVE HAS KNOWLEDGE RELEVANT TO SUCH ACTION.  SUCH COOPERATION
SHALL INCLUDE MAKING EXECUTIVE AVAILABLE AT REASONABLE TIMES AND PLACES, TAKING
INTO ACCOUNT EXECUTIVE’S PERSONAL AND BUSINESS SCHEDULE, FOR INTERVIEWS,
REVIEWING DOCUMENTS, TESTIFYING IN A DEPOSITION OR A LEGAL OR ADMINISTRATIVE
PROCEEDING, AND PROVIDING ADVICE TO EITHER OR BOTH OF THE COMPANIES IN PREPARING
DEFENSES TO ANY PENDING OR POTENTIAL FUTURE CLAIMS AGAINST EITHER OR BOTH OF THE
COMPANIES.


 


(B)  IF EXECUTIVE IS LEGALLY REQUIRED TO APPEAR OR PARTICIPATE IN ANY PROCEEDING
THAT INVOLVES OR IS BROUGHT AGAINST EITHER OR BOTH OF THE COMPANIES, EXECUTIVE
AGREES TO DISCLOSE TO THE COMPANIES NO LATER THAN TEN BUSINESS DAYS PRIOR TO THE
DATE THAT SUCH DISCLOSURE IS TO BE MADE, UNLESS COMPELLED BY LAW OR THE WRITTEN
ADVICE OF ENGAGED LEGAL COUNSEL TO DO OTHERWISE, WHAT EXECUTIVE PLANS TO SAY OR
PRODUCE AND TO OTHERWISE COOPERATE FULLY WITH THE COMPANIES.


 


(C)  EXECUTIVE AGREES TO REASONABLY COOPERATE WITH HOLDINGS AS NECESSARY FOR
HOLDINGS TO COMPLY WITH ITS PUBLIC DISCLOSURE REQUIREMENTS.

 

6

--------------------------------------------------------------------------------


 


(D)  EXECUTIVE SHALL BE ENTITLED TO BE REIMBURSED BY THE COMPANIES FOR ALL
REASONABLE AND NECESSARY OUT-OF-POCKET EXPENSES ACTUALLY INCURRED BY HIM DURING
THE PERIOD BEGINNING ON THE FIRST DAY OF THE SALARY CONTINUATION PERIOD AND
ENDING ON THE LAST DATE WITH RESPECT TO WHICH EXECUTIVE DISCHARGES HIS
OBLIGATIONS UNDER (A), (B) OR (C) OF THIS SECTION 6 AS A RESULT OF THE
PERFORMANCE OF HIS OBLIGATIONS UNDER SECTION 6 OF THIS AGREEMENT; PROVIDED THAT
SUCH EXPENSES OVER U.S. $100 MUST BE PRE-APPROVED BY THE COMPANIES.


 


7.             NONDISPARAGEMENT; NO COMMUNICATION REGARDING THE COMPANIES. 
EXECUTIVE AGREES THAT HE SHALL NOT MAKE ANY MALICIOUS, DISPARAGING, OR
DEFAMATORY STATEMENTS REGARDING THE COMPANIES, THEIR SUBSIDIARIES, ANY OF THEIR
AFFILIATES, DIRECTORS, STOCKHOLDERS, MEMBERS, OFFICERS OR EMPLOYEES, OR ANY OF
THEIR BUSINESSES OR PRODUCTS, OR ANY ASPECT OF EXECUTIVE’S PRIOR EMPLOYMENT
THEREWITH; PROVIDED THAT HOLDINGS SHALL NOT WITHHOLD ANY PAYMENTS OR BENEFITS
REQUIRED TO BE MADE UNDER THIS AGREEMENT BECAUSE OF A VIOLATION OF THIS
SECTION 7 UNLESS EXECUTIVE MATERIALLY OR INTENTIONALLY VIOLATES THIS SECTION 7
AND SUCH VIOLATION RESULTS IN DEMONSTRABLE DAMAGE TO HOLDINGS OR ITS
SUBSIDIARIES.  NOTHING HEREIN SHALL PREVENT EXECUTIVE FROM MAKING TRUTHFUL
STATEMENTS REQUIRED TO BE MADE PURSUANT TO APPLICABLE LAW.


 


8.             NO ADMISSION OF WRONGFUL CONDUCT.  EXECUTIVE HEREBY ACKNOWLEDGES
AND AGREES THAT, BY THE COMPANIES’ ENTERING INTO THIS AGREEMENT, NEITHER THE
COMPANIES NOR THE RELEASEES ARE ADMITTING ANY UNLAWFUL OR OTHERWISE WRONGFUL
CONDUCT OR LIABILITY TO EXECUTIVE OR EXECUTIVE’S HEIRS, EXECUTORS,
ADMINISTRATORS, ASSIGNS, AGENTS, OR OTHER REPRESENTATIVES.


 


9.             EXECUTIVE ACKNOWLEDGMENT.  EXECUTIVE UNDERSTANDS AND AGREES THAT
EXECUTIVE MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS AGREEMENT, AND
ACKNOWLEDGES THAT EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND OF
EXECUTIVE’S OWN FREE WILL AND THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS OF THIS
AGREEMENT.  FURTHER, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO REVIEW THIS AGREEMENT FULLY AND TO DISCUSS ITS TERMS WITH LEGAL
COUNSEL OR ANY OTHER ADVISOR OF EXECUTIVE’S CHOICE PRIOR TO ITS EXECUTION.


 


10.           OWNERSHIP OF CLAIMS; NO FILING OF CLAIMS.  EXECUTIVE REPRESENTS,
WARRANTS AND AGREES THAT EXECUTIVE HAS NOT HERETOFORE ASSIGNED OR TRANSFERRED,
OR PURPORTED TO ASSIGN OR TRANSFER, TO ANY PERSON, ANY CLAIM OR PORTION THEREOF
OR INTEREST THEREIN.  EXECUTIVE FURTHER REPRESENTS AND WARRANTS THAT EXECUTIVE
DOES NOT PRESENTLY HAVE ON FILE ANY CLAIMS, CHARGES, GRIEVANCES OR COMPLAINTS
AGAINST ANY OF THE RELEASEES IN OR WITH ANY ADMINISTRATIVE, STATE, FEDERAL OR
GOVERNMENTAL ENTITY, AGENCY, BOARD OR COURT, OR BEFORE ANY OTHER TRIBUNAL OR
PANEL OR ARBITRATORS, PUBLIC OR PRIVATE, BASED UPON ANY ACTIONS OR OMISSIONS BY
THE RELEASEES OCCURRING PRIOR TO THE EFFECTIVE DATE.


 


11.           NO ATTORNEYS’ FEES OR COSTS.  EXECUTIVE AND THE COMPANIES
ACKNOWLEDGE AND AGREE THAT THE PARTIES TO THIS AGREEMENT SHALL NOT BE REQUIRED
TO PAY ANY ATTORNEYS’ FEES OR ANY OTHER COSTS INCURRED BY ANY OTHER PARTY TO
THIS AGREEMENT IN CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT.


 


12.           ARBITRATION.  ANY DISPUTE REGARDING ANY ASPECT OF THIS AGREEMENT,
INCLUDING ITS FORMATION, OR ANY ACT WHICH WOULD VIOLATE ANY PROVISION IN THIS
AGREEMENT (OTHER THAN DISPUTES WITH RESPECT TO ALLEGED VIOLATIONS OF THE
COVENANTS AND SECTIONS 5, 6 AND 7 OF THIS AGREEMENT, WHICH SHALL

 

7

--------------------------------------------------------------------------------



 


BE GOVERNED BY SECTION 11(E) OF THE EMPLOYMENT AGREEMENT) SHALL BE RESOLVED IN
ACCORDANCE WITH SECTION 18 OF THE EMPLOYMENT AGREEMENT.


 


13.           NO REPRESENTATIONS.  THE PARTIES HERETO REPRESENT AND WARRANT THAT
THEY ARE NOT RELYING ON STATEMENTS, REPRESENTATIONS OR PROMISES MADE BY THE
OTHER PARTY OR ITS AGENT(S) EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


14.           SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON, INURE TO THE
BENEFIT OF, AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


 


15.           GOVERNING LAW; JURISDICTION.  THIS AGREEMENT IS MADE AND ENTERED
INTO IN THE STATE OF NEW YORK, AND SHALL IN ALL RESPECTS BE INTERPRETED,
ENFORCED AND GOVERNED BY AND UNDER THE INTERNAL LAWS OF THE STATE OF NEW YORK,
AND HOLDINGS AND LERNER SHALL REQUIRE ANY SUCCESSOR OR ASSIGN TO EXPRESSLY
ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT HOLDINGS AND/OR LERNER, AS APPLICABLE, WOULD BE REQUIRED TO PERFORM
IT IF NO SUCH SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE.


 


16.           COUNTERPARTS AND FACSIMILE EXECUTION.  THIS AGREEMENT MAY BE
EXECUTED AND DELIVERED (A) IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT, AND/OR (B) BY FACSIMILE, IN WHICH CASE (I) THE INSTRUMENT SO
EXECUTED AND DELIVERED SHALL BE BINDING AND EFFECTIVE AND DEEMED AN ORIGINAL FOR
ALL PURPOSES, AND (II) THE PARTIES SHALL NEVERTHELESS EXCHANGE SUBSTITUTE HARD
COPIES OF SUCH FACSIMILE INSTRUMENTS AS SOON THEREAFTER AS PRACTICABLE (BUT THE
FAILURE TO DO SO SHALL NOT AFFECT THE VALIDITY OF THE INSTRUMENTS EXECUTED AND
DELIVERED BY FACSIMILE).


 


17.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AMONG THE COMPANIES AND EXECUTIVE AND THIS AGREEMENT SHALL SUPERSEDE ANY PRIOR
WRITTEN OR ORAL AGREEMENTS, UNDERSTANDINGS, OR ARRANGEMENTS BETWEEN THE PARTIES
REGARDING ANY OF THE ITEMS ADDRESSED IN THE SECTIONS ABOVE, EXCEPT FOR THE TERMS
OF THE EMPLOYMENT AGREEMENT, WHICH AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT, AND ANY BENEFIT PLAN DOCUMENT THAT SHALL CONTINUE TO BE GOVERNED BY THE
TERMS AND CONDITIONS OF SAID DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY
MEDICAL OR DENTAL INSURANCE PLAN, ANY STOCK OPTION PLAN OR ANY OTHER VESTED
RETIREMENT BENEFITS OR CONTINUED WELFARE COVERAGE.  ANY MODIFICATIONS TO THIS
AGREEMENT MUST BE DONE IN WRITING AND SIGNED BY EXECUTIVE AND HOLDINGS.


 


18.           MISCELLANEOUS.


 


(A)  SHOULD ANY PROVISION OF THIS AGREEMENT BE DECLARED OR DETERMINED BY ANY
COURT TO BE ILLEGAL OR INVALID, THE VALIDITY OF THE REMAINING PARTS, TERMS, OR
PROVISIONS SHALL NOT BE AFFECTED THEREBY AND SAID ILLEGAL OR INVALID PART,
TERMS, OR PROVISIONS SHALL BE DEEMED NOT TO BE A PART OF THIS AGREEMENT.


 


(B)  AS USED IN THIS AGREEMENT, THE MASCULINE, FEMININE OR NEUTER GENDER, AND
THE SINGULAR OR PLURAL NUMBER, SHALL BE DEEMED TO INCLUDE THE OTHERS WHENEVER
THE CONTEXT SO INDICATES OR REQUIRES.

 

8

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

9

--------------------------------------------------------------------------------


 


 


IN WITNESS WHEREOF, EXECUTIVE AND DULY AUTHORIZED REPRESENTATIVES OF HOLDINGS
AND LERNER HEREBY CERTIFY THAT THEY HAVE READ THIS AGREEMENT IN ITS ENTIRETY AND
VOLUNTARILY EXECUTED IT IN THE PRESENCE OF COMPETENT WITNESSES, AS OF THE DATE
SET FORTH UNDER THEIR RESPECTIVE SIGNATURES.

 

 

 

EMPLOYEE

 

NEW YORK & COMPANY, INC.

 

 

 

/s/ Ronald W. Ristau

 

/s/ Sandra Brooslin Viviano

Ronald W. Ristau

 

Sandra Brooslin Viviano

 

 

Executive Vice President, Human Resources

 

 

 

November 19, 2008

 

November 19, 2008

Date

 

Date

 

 

 

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

 

 

/s/ Sandra Brooslin Viviano

 

 

Sandra Brooslin Viviano

 

 

Executive Vice President, Human Resources

 

 

 

 

 

November 19, 2008

 

 

Date

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Ann Taylor Stores Corporation

Ashley Stewart Ltd.

Cato Corp.

Cache, Inc.

Charming Shoppes, Inc.

Chico’s FAS, Inc.

Christopher & Banks Corporation

Coldwater Creek Inc.

Deb Shops, Inc.

The Dress Barn, Inc.

Express LLC

Forever 21, Inc.

The Gap, Inc.

J. C. Penney Company, Inc.

J. Crew Group, Inc.

The J. Jill Group, Inc.

Liz Claiborne, Inc.

Macy’s, Inc.

Mother’s Work, Inc.

Sears Holdings Corporation

The Talbots, Inc.

Target Corporation

The TJX Companies, Inc.

Zara International, Inc.

 

--------------------------------------------------------------------------------
